ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Sauer Incorporated                           )       ASBCA No. 60902
                                             )
Under Contract No. N40080-1O-C-0001          )

APPEARANCE FOR THE APPELLANT:                        Kevin J. Kelly, Esq.
                                                      General Counsel

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borra, Esq.
                                                      Navy Chief Trial Attorney
                                                     Stephanie Cates-Hannan, Esq.
                                                      Assistant Director

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 10 January 2017




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60902, Appeal of Sauer
Incorporated, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals